United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1779
                        ___________________________

                         Marcia Trinette Turner-Workman

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: December 7, 2015
                            Filed: December 21, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

      Marcia Trinette Turner-Workman appeals the district court’s1 judgment
affirming the Commissioner’s denial of supplemental security income after a hearing

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
before an administrative law judge (ALJ). For reversal, Turner-Workman contends
that the ALJ (1) erred in evaluating her treating physicians’ opinions; (2) did not
properly evaluate her subjective allegations; and (3) erred in relying on a vocational
expert’s response to a hypothetical that failed to provide for all of her impairments.

      Following careful review of the parties’ submissions and the record before us,
we conclude that substantial evidence in the record as a whole supports the ALJ’s
determination. See Perks v. Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012)
(standard of review). First, we conclude that the ALJ did not err in discounting the
opinions of Drs. Tamara Wright and Lloyd Miller, because--inter alia--the opinions
were inconsistent with other substantial evidence of record, including the physicians’
own treatment notes; the opinions were based on subjective reports or information
supplied by others; and the opinions lacked explanation for their findings. See
Wagner v. Astrue, 499 F.3d 842, 848-49 (8th Cir. 2007); Hacker v. Barnhart, 459
F.3d 934, 937-38 (8th Cir. 2006). Second, in making her credibility determination
on Turner-Workman’s subjective allegations, the ALJ considered requisite factors
and provided multiple valid reasons to support the credibility determination. See
Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010); Lowe v. Apfel, 226 F.3d 969,
972 (8th Cir. 2000). Finally, in making the residual-functional-capacity finding, the
ALJ properly considered and weighed available medical and other relevant record
evidence: the ALJ’s finding was based on independent review of the medical records,
Turner-Workman’s daily activities and functioning, her pattern of noncompliance
with medication and treatment recommendations, and her inconsistent reporting. See
Goose v. Apfel, 238 F.3d 981, 984-85 (8th Cir. 2001).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-